Citation Nr: 0418423	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  02-08 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post operative 
herniated nucleus pulposus.

2.  Entitlement to service connection for right shoulder 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal. 

A review of the record reveals that the veteran's attempt to 
reopen claims for service connection for a lower back 
disorder and for arthritis of the right shoulder were 
previously denied by rating decision in June 1988.  By rating 
decision in June 2001, the RO reopened the claim for service 
connection for a lower back disorder and denied it.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted for the back disorder claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  By the 
same rating decision of June 2001, the RO denied the 
veteran's attempt to reopen his claim for service connection 
for arthritis of the right shoulder.

In June 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDINGS OF FACT

1.  In June 1988, the RO denied a claim for service 
connection for residuals of a back injury with arthritis and 
notified the veteran by letter of the denial and of his 
appellate rights.  The veteran did not appeal that 
determination.
2.  Evidence presented since June 1988 bears directly and 
substantially on the issue of service connection for a back 
disorder.  Additionally, it is so significant, by itself or 
together with the evidence previously of record, that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The rating decision of June 1988 denying service 
connection for residuals of a back injury with arthritis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.  New and material evidence has been submitted; the claim 
of entitlement to service connection for residuals of a back 
injury with arthritis is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he is entitled to service connection for 
post operative herniated nucleus pulposus, hereinafter 
referred to as a lower back disorder, because he sustained in 
an injury to his kidney while on active duty which was 
accompanied by back pain.  By rating decision in June 1988, 
the RO denied the veteran's claim based on a finding that the 
evidence did not establish that the veteran's current back 
disorder was incurred in service.  The veteran did not appeal 
this decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, the 
law in effect when the claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was noted that "such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim."

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spaulding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

At the time the RO denied the veteran's claim for service 
connection for a lower back disorder in June 1988, the 
evidence of record consisted of service medical records, 
private and VA medical records documenting treatment for 
various conditions including back pain from December 1946 to 
May 1988, and personal statements from the veteran.  

Since June 1988, the veteran submitted a May 2001 statement 
from his friend documenting that the veteran wrote her a 
letter from the air force base at which he was stationed to 
tell her he had injured his back.  The veteran also submitted 
a May 2001 statement from his brother, who stated that the 
veteran contacted the family about a back injury incurred in 
early January 1945.  

The evidence received shows the veteran has submitted 
statements describing the event of an in-service injury.  The 
Board finds that the new evidence bears directly and 
substantially on the issue on appeal.  The Board further 
finds that when viewed in connection with evidence previously 
assembled, the statements contribute to a more complete 
picture of the circumstances surrounding the origin of his 
lower back disability and are so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the additional evidence is new and material and 
the veteran's claim for entitlement to service connection for 
post operative herniated nucleus pulposus is reopened.


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for post operative 
herniated nucleus pulposus is reopened; to that extent only, 
the appeal is allowed.


REMAND

With respect to the issue of entitlement to service 
connection for a low back disorder, the Board finds after 
having carefully reviewed the record that the requirements of 
the Veteran's Claims Assistance Act of 2000 (VCAA) have not 
been satisfied.  Under the VCAA, where there is an injury in 
service and a current disability, and there is evidence and 
information of record indicating that the disability may be 
associated with the injury in service, a medical examination 
is required.  38 U.S.C. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2003).  In this case, the record 
contains evidence of an in-service injury during physical 
training, a current back disorder diagnosed as post operative 
herniated nucleus pulposus, and statements by the veteran and 
others indicating a possible link.  The record reflects that 
the veteran has not undergone an examination for a lower back 
disorder.  One must be afforded him.

With respect to the veteran's claim to reopen a service 
connection claim for arthritis of the right shoulder, the 
Board observes that there is no specific rating decision of 
record originally denying service connection for a right 
shoulder disorder, on the merits, with notification of the 
veteran's appellate rights as to this issue.  However, 
because the veteran has submitted a timely appeal to the June 
2001 rating decision, which denied the reopening of a service 
connection claim for this disorder, the Board will address 
the claim as being for service connection, rather than for 
new and material evidence.  

The veteran contends that he continues to suffer from 
arthritis in the right shoulder, stemming from an in-service 
event.  Right shoulder symptoms are recorded in the service 
medical records.  The Board notes that the veteran has not 
undergone an examination for this disorder.  He should be 
afforded an examination, after which the RO should review the 
claim for service connection de novo, as it has not 
previously been denied.

Thus, it is the opinion of the Board that contemporaneous and 
thorough VA examinations and medical opinions are required in 
this case, and would be of assistance to the Board in its 
disposition of both issues under appellate review.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke, 1 Vet. App. at 92; 
Green, 1 Vet. App. at 124. 

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  
Accordingly, the case is remanded to the RO via the Appeals 
Management Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The veteran should then be afforded VA 
examination to determine the nature and 
probable etiology of any back disability 
diagnosed.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The examiner 
should obtain a detailed history regarding 
in-service and post service injury or trauma 
to the back.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
On the basis of the current examination 
findings and information contained in the 
claims file, the examiner is requested to 
render an opinion whether is at least as 
likely as not (probability of fifty percent 
or more) that any back disability diagnosed 
is related to the injury during the veteran's 
military service.  The examiner should 
explain the rationale for any opinion 
expressed.

3.  The veteran should also be afforded VA 
examination to determine the nature and 
probable etiology of any right shoulder 
disorder diagnosed.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.  The 
claims folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  On the basis of 
the current examination findings and 
information contained in the claims file, the 
examiner is requested to render an opinion 
whether is at least as likely as not 
(probability of fifty percent or more) that 
any right shoulder disorder diagnosed is 
related to the symptoms recorded during the 
veteran's military service.  The examiner 
should explain the rationale for any opinion 
expressed. 

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issues of entitlement to 
service connection for post operative 
herniated nucleus pulposus and a right 
shoulder disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



